


110 HR 4640 IH: To extend the suspension of duty on (IPN)

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4640
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on (IPN)
		  Isophthalonitrile.
	
	
		1.(IPN)
			 Isophthalonitrile
			(a)In
			 generalHeading 9902.12.06 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 1,3-Benzenedicarbonitrile) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
